211 F.2d 580
LOCAL 1104, INTERNATIONAL UNION OF ELECTRICAL, RADIO &MACHINE WORKERS, C.I.O. an UnincorporatedAssociation, Appellant,v.LOCAL 1104 UNITED ELECTRICAL, RADIO & MACHINE WORKERS OFAMERICA (UE), etc., et al.
No. 14818.
United States Court of Appeals Eighth Circuit.
March 3, 1954.

Appeal from the United States District Court, Eastern District of Missouri.
Robert A. Roessel, Ruth Boxdorfer and Keith M. Brownell, St. Louis, Mo., for appellants.
Morris J. Levin, James R. Blumenfeld and D. J. Sullivan, St. Louis, Mo., for appellees.
PER CURIAM.


1
Appeal from District Court dismissed, on petition of appellant, joined in by appellees.